



Amendment to the
Employee Restricted Stock Unit Agreement
THIS AMENDMENT to the Employee Restricted Stock Unit Agreement, dated as of
December 23, 2016 (the “Effective Date”), by and between Univar Inc., a Delaware
corporation (the “Company”), and Stephen D. Newlin (the “Employee”).
WHEREAS, the Company and the Employee are parties to an Employee Restricted
Stock Unit Agreement, dated as of May 3, 2016 (the “RSU Agreement”), which
evidences the grant to the Employee under the Univar Inc. 2015 Omnibus Equity
Incentive Plan (the “Plan”) of 375,000 Restricted Stock Units on May 31, 2016
(the “Grant Date”), allocated into three distinct tranches: “RSU Tranche 1”,
“RSU Tranche 2”, and “RSU Tranche 3,” which each vest as provided in Section
2(a) of the RSU Agreement;
WHEREAS, in order to reduce the administrative burdens on the Company and the
Employee in connection with the withholding of taxes upon the vesting of the
Restricted Stock Units, the Compensation Committee of the Board of Directors of
the Company, as Administrator of the Plan, desires to amend the terms of the RSU
Agreement such that no such Restricted Stock Units will settle prior to the last
day of first fiscal quarter of any calendar year; and
WHEREAS, pursuant to Section 6(k) of the RSU Agreement, any amendment to the RSU
Agreement must be contained in a written agreement signed by the Company and the
Employee.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Employee hereto agree as follows:
1.    Definitions. Capitalized terms that are not defined herein shall have the
meanings given to such terms in the RSU Agreement and the Plan, respectively.
2.     Amendment to Terms of the Restricted Stock Units. Section 3(a) of the RSU
Agreement is hereby amended and restated in its entirety as follows:
(a)    Timing of Settlement. Subject to Section 6(a), any outstanding Restricted
Stock Units that became vested on a Vesting Date shall be settled into an equal
number of shares of Company Common Stock on a date selected by the Company that
is within 30 days following such Vesting Date (each such date, a “Settlement
Date”); provided that if a Vesting Date occurs between January 1 and March 30,
the RSUs that become became vested on such Vesting Date shall not settle until
March 31 of such calendar year or within 30 days thereafter.
2.    Limited Effect. This Amendment shall be effective on the Effective Date.
Except as expressly provided in this Amendment, all of the terms and the
provisions of the RSU Agreement remain unchanged and in full force and effect.
On and after the Effective Date, each reference in the RSU Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the RSU Agreement as amended by this
Amendment.
3.    Miscellaneous. This Amendment shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction. This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


[signature page follows]



IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment as
of the Effective Date.
UNIVAR INC.


By:    /s/ Stephen Landsman
    Name: Stephen Landsman
    Title: General Counsel
EMPLOYEE
/s/ Stephen D. Newlin
Stephen D. Newlin







